DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-15, 39-40, and 44-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stefanescu (US 8,980,377).
Re claims 11-15, 39-40, 44-47, Stefanescu discloses sealing composition comprising 90-99.5% water-borne polymeric emulsion or dispersion comprising alkyd resin that is 20-75% solids (col.7, lines 50-52) and 0.5-10% clay including laponite (col.8, lines 11 and 45-47). Therefore, the composition comprises 18 (0.2*90) – 74.6 (0.75*99.5%) alkyd resin and 25.4-82% water and a ratio of alkyd resin to clay of 1.8 (18/10) – 149.2 (74.6/0.5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05. Stefanescu also discloses the use of additives such as pigments, surfactants, defoamer etc. (col.9, lines 25-32) where the examples of Stefanescu use additive such as defoamer in amount of less than 1% which is less than the amount of alkyd resin.
 Claims 37, 38, and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stefanescu (US 8,980,377) in view of the evidence provided by Polymer Database (https://polymerdatabase.com/polymer%20classes/Alkyd%20Resin.html )
Stefanescu is relied upon above.
Re Claims 37, 38, and 41 Stefanescu discloses composition as described above, however, there is no explicit disclosure that the alkyd resin is a polyester as claimed.  
However, as evidenced by Polymer Database, alkyd resin are thermoplastic polyester resins made from polyhydric alcohols and polybasic acids (first paragraph). Therefore, the alkyd resin of Stefanescu is necessarily a polyester resin as claimed.  

 Claims 16 and 42-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stefanescu (US 8,980,377) in view of further in view of Evans et al. (US 4,460,737).
Stefanescu is relied upon above.
Re claims 16 and 42-43, Stefanescu discloses composition as described above, however, there is no disclosure of coupling agent as claimed.  
However, Evans, which is drawn to concrete sealer, discloses the use of 0.5-2.5% silane coupling agents in order to improve adhesion to substrate (col.18, lines 20-26).  
It would have been obvious to one of ordinary skill in the art to use the silane coupling agent of Evans in the sealing composition of Stefanescu in order to produce a composition with desired adhesion.
  Claim 18 is rejected over Stefanescu  (US 8,980,377) in view of Surface Coatings ( https://www.google.com/books/edition/Surface_Coatings/P0fqCAAAQBAJ?hl=en&gbpv=1&dq=medium+oil+chain+stopped+alkyd&pg=PA76&printsec=frontcover ).  
Stefanescu is relied upon above.
Re claim 18, Stefanescu discloses composition as described above, however, there is no disclosure of medium oil chain stopped alkyd emulsion as claimed.  
However, discloses medium oil chain stopped alkyds have good all-around durability as compared to longer or shorter alkyds (page 76, paragraphs 5 and 7).  
It would have been obvious to one of ordinary skill in the art to use medium oil alkyd as the alkyd in the sealing composition of Stefanescu in order to produce a composition with durability.
 Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787


/TAMRA L. DICUS/Primary Examiner, Art Unit 1787